United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13523 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1328767 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP INDEX TO FORM 10-Q FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2012 Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - June 30, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Operations and Accumulated Losses - for the three and six months ended June 30, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows - for the six months ended June 30, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements - June 30, 2012 and 2011 4 Item 2. Management's Discussion and Analysis of Financial Condition 13 and Results of Operations Item 4. Controls and Procedures 15 Part II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 3. Defaults upon Senior Securities 15 Item 5. Other Information 16 Item 6. Exhibits 16 Signature 17 Part I.
